DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments filed on 06/24/2022 have been fully considered but they are not persuasive for the following reasons:
Applicant argues that Schuba does not disclose “providing, by a guest domain, a file system call into a shared memory,…. and the file system call being….configured to initiate execution of the file system call on the trusted domain”.  However, Schuba discloses (on [0006], [0017], [0049], [0052])  a system, comprising a processor, main memory comprising shared memory, a storage pool, wherein the storage pool comprises instructions executable by the processor to perform a method The method comprising issuing a first request for data from a storage pool by a first domain, wherein the first request comprises a first pseudo-physical page number, wherein the first domain comprises a first domain address map, and wherein the first domain address map comprises an entry associating the first pseudo-physical page number with a first virtual memory address, receiving the first request by a control domain driver in a control domain, obtaining the data from the storage pool by the control domain driver, storing a first copy of the data in the shared memory at a first physical address, wherein the shared memory accessible by the control domain, the first domain, and a second domain, updating a hypervisor page map to include an entry associating the first pseudo-physical page number with the first physical address, notifying the first domain that the first request has been completed, issuing a second request for the data from the storage pool by the second domain, wherein the second request comprises a second pseudo-physical page number, wherein the second domain comprises a second domain address map, and wherein the second domain address map comprises an entry associating the second pseudo-physical page number with a second virtual memory address, receiving the second request by the control domain driver in the control domain, determining by the control domain driver that the first copy of the data is present in the shared memory, updating the hypervisor page map to include an entry associating the second pseudo-physical page number with the first physical address, and notifying the second domain that the second request has been completed, wherein the first domain and second domain communicate with the control domain using a hypervisor.
In Step 208, if the requested data is in the shared memory, then the process proceeds to Step 212. Otherwise, the process proceeds to Step 210. In one or more embodiments of the invention, the determination in Step 208 is made by comparing the metaslab ID and offset (or equivalent information) of the requested data to the metaslab ID and offset associated with the data currently located in the shared memory (Note: the metaslab ID and offset for the data in shared memory corresponds to the metaslab ID and offset of the original data in the storage pool of which the data is shared memory is a copy). If the aforementioned information is the same, then the requested data corresponds to the data in the shared memory. Those skilled in the art will appreciate that if the requested data (e.g., File A) has been modified by another domain, then the storage pool would include the original copy of File A as well as a modified copy of File A. In such cases, the File A and modified File A would be stored at different metaslab IDs and offsets. Further, typically both the original File A and modified File A would not be accessible to a given domain.

Examiner respectfully disagrees with all other allegations as argued as will he discussed in detail below. Examiner, in her previous office action gave detail explanation of claimed limitation and pointed out exact locations in the cited prior art.
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1 j
Interpretation of Claims-Broadest Reasonable Interpretation During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification’. Applicant always has the opportunity to amend the claims during prosecussion and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPW 541,550-51 (CCPA 1989).

Claim Rejections - 35 USC §102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
3.	Claims 21-40 are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. 2009/0313446 A1 issued to Christoph L. Schuba et al. (“Schuba”).
As per claim 21, Schuba teaches “a method comprising”:
“providing, by a guest domain, a file system call into a shared memory, the shared memory being accessible by the guest domain and a trusted domain, and the file system call being from an application executable on the guest domain and configured to initiate execution of the file system call on the trusted domain,” ([0006], [0017], [0049], [0052]);
“receiving, from the shared memory, a result of the file system call as executed by the trusted domain,” ([0006], [0017], [0049], [0052]); and
“sending, to the application and based on the result, a response to the file system call,” ([0006], [0017], [0049], [0052]).
	As per claim 22, Schuba further shows “intercepting, via a proxy driver of the guest domain, the file system call and determining whether to execute the file system call within a file system of the guest domain or to pass the file system call to the trusted domain,” ([0004]).
	As per claim 23, Schuba further shows “wherein the providing the file system call into the shared memory comprises passing, via a proxy driver of the guest domain, the file system call to the trusted domain using one or more pages of the shared memory,” ([0004]).
	As per claim 24, Schuba further shows “intercepting, via a proxy driver of the guest domain, a first file system call for a first data file shared by the trusted domain,’ ([0004]);
“sending a first request, which corresponds to the first data file, to the trusted domain by writing the first request to the shared memory,” ([0004]);
“executing, by the trusted domain, the first request on an associated data file in a file system of the trusted domain,” ([0004]);
“writing, by the trusted domain, a response to the first request in the shared memory,” ([0004]); and
“reading, via the proxy driver, the response to the first request from the shared memory,” ([0004]).
	As per claim 25, Schuba further shows “wherein the receiving the result comprises receiving the result based on storage of metadata for files shared by the trusted domain, and wherein the metadata comprises at least one of a file name, a file type, a file location, a file size, or a file date,’ ([0030], [0049]).
	As per claim 26, Schuba further shows “monitoring, by the guest domain, for a change in memory in which to store the metadata,’ ([0030], [0049]).
	As per claim 27, Schuba further shows “wherein the shared memory is configured to prevent an overwrite of data, of the shared memory, that is unread by at least one of the guest domain or the trusted domain,’ ([0006], [0017], [0049], [0052]).
	As per claim 28, Schuba teaches “a method comprising”:
“instructing, by a guest domain, a hypervisor to grant permission, to a trusted domain, access to one or more pages of memory of the guest domain,” ([0006], [0017], [0049], [0052]);
“providing a file system call, from an application executable on the guest domain, into the one or more pages of memory to initiate execution of the file system call on the trusted domain,” ([0006], [0017], [0049], [0052]);
“receiving, from the one or more pages of memory, a result of the file system call as executed by the trusted domain,” ([0006], [0017], [0049], [0052]); and
“sending, to the application and based on the result, a response to the file system call,” ([0006], [0017], [0049], [0052]).
	As per claim 29, Schuba further shows “intercepting, via a proxy driver of the guest domain, the file system call and determining whether to execute the file system call within a file system of the guest domain or to pass the file system call to the trusted domain,” ([0004]).
	As per claim 30, Schuba further shows “wherein the providing the file system call into the one or more pages of memory comprises passing, via a proxy driver of the guest domain, the file system call to the trusted domain using the one or more pages of memory,’ ([0004]).
	As per claim 31, Schuba further shows “intercepting, via a proxy driver of the guest domain, a first file system call for a first data file shared by the trusted domain,’ ([0004]);
“sending a first request, which corresponds to the first data file, to the trusted domain by writing the first request to the one or more pages of memory,” ([0004]);
“executing, by the trusted domain, the first request on an associated data file in a file system of the trusted domain,” ([0004]);
“writing, by the trusted domain, a response to the first request in the one or more pages of memory,” ([0004]); and
“reading, via the proxy driver, the response to the first request from the one or more pages of memory,” ([0004]).
	As per claim 32, Schuba further shows “wherein the receiving the result comprises receiving the result based on a key value store storing file metadata for each data file shared by the trusted domain, and wherein the file metadata comprises at least one of a file name, a file type, a file location, a file size, or a file date,” ([0030], [0049]).
	As per claim 33, Schuba further shows “wherein the key value store is located within the trusted domain, and the method further comprises monitoring, by the guest domain, for a change in the key value store,” ([0030], [0049]).
	As per claim 34, Schuba further shows “wherein the one or more pages of memory are configured to prevent an overwrite of data, of the one or more pages of memory, that is unread by at least one of the guest domain or the trusted domain,” ([0006], [0017], [0049], [0052]).
	As per claim 35, Schuba teaches “a computing device comprising”:
“one or more processors,” (figs. 1A, 4A); and
memory storing instructions that, when executed by the one or more processors, cause the computing device to: instruct a hypervisor to grant permission, to a trusted domain, access to one or more pages of memory of the computing device,” ([0006], [0017], [0049], [0052]); 
“provide a file system call, from an application executable on the computing device, into the one or more pages of memory to initiate execution of the file system call on the trusted domain,” ([0006], [0017], [0049], [0052]); 
“receive, from the one or more pages of memory, a result of the file system call as executed by the trusted domain; and send, to the application and based on the result, a response to the file system call,’ ([0006], [0017], [0049], [0052]).
	As per claim 36, Schuba further shows “wherein the instructions, when executed by the one or more processors, cause the computing device to provide the file system call into the one or more pages of memory by passing, via a proxy driver of the computing device, the file system call to the trusted domain using the one or more pages of memory,” ([0004]).
	As per claim 37, Schuba further shows “wherein the instructions, when executed by the one or more processors, further cause the computing device to: intercept, via a proxy driver of the computing device, a first file system call for a first data file shared by the trusted domain; send a first request, which corresponds to the first data file, to the trusted domain by writing the first request to the one or more pages of memory,” ([0004]); 
“execute, by the trusted domain, the first request on an associated data file in a file system of the trusted domain,” ([0004]); 
“write, by the trusted domain, a response to the first request in the one or more pages of memory; and read, via the proxy driver, the response to the first request from the one or more pages of memory,’ ([0004]).
	As per claim 38, Schuba further shows “wherein the instructions, when executed by the one or more processors, cause the computing device to receive the result based on a key value store storing file metadata for each data file shared by the trusted domain, and wherein the file metadata comprises at least one of a file name, a file type, a file location, a file size, or a file date,” ([0030], [0049]).
	As per claim 39, Schuba further shows “wherein the key value store is located within the trusted domain, and the instructions, when executed by the one or more processors, further cause the computing device to monitor, by the computing device, for a change in the key value store,” ([0004], [0028]).. 
	As per claim 40, Schuba further shows “wherein the one or more pages of memory are configured to prevent an overwrite of data, of the one or more pages of memory, that is unread by at least one of the computing device or the trusted domain,’ ([0006], [0017], [0049], [0052]).

                                                           
                                                          Conclusion

4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.138(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action, fn the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action Is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.138(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

                                                    Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757. The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sept. 22, 2022                                                                    /KIM T NGUYEN/                                                                                          Primary Examiner, Art Unit 2153